DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,17, & 20-34 are allowed. The examiner acknowledges the amendments filed 6/29/22 have overcome the rejections and/or objections set forth in the office action mailed 4/29/22. The following is an examiner’s statement of reasons for allowance: 

As to claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious “
reformatting maintains 98% of the energy of the input beam with a spectral bandpass at 1 nm”, in combination with the rest of the limitations of claim 1.

As to claim 17 the prior art of record, taken alone or in combination, fails to disclose or render obvious “the output beam consists of light waves ranging from 3030 cm-1 to 33333 cm-1”, in combination with the rest of the limitations of claim 17.

As to claim 18 the prior art of record, taken alone or in combination, fails to disclose or render obvious “the optical slicer system maintains or enlarges spatial dimensions of the input area during reformatting”, in combination with the rest of the limitations of claim 18.

As to claim 20 the prior art of record, taken alone or in combination, fails to disclose or render obvious “the output beam consists of light waves ranging from 3030 cm-1 to 33333 cm-1”, in combination with the rest of the limitations of claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877